Name: Commission Regulation (EEC) No 1664/89 of 13 June 1989 laying down detailed rules for the application of the import arrangements applicable to products falling within CN codes 0714 10 91 and 0714 90 11 and originating in the African, Carribean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: economic conditions;  foodstuff;  trade policy;  tariff policy
 Date Published: nan

 No L 163/14 Official Journal of the European Communities 14. 6 . 89 COMMISSION REGULATION (EEC) No 1664/89 of 13 June 1989 laying down detailed rules for the application of the import arrangements applicable to products falling within CN codes 0714 10 91 and 0714 90 11 and originating in the African, Carribean and Pacific States or in the overseas countries and territories on special detailed rules for the application of the system of import and export licences for cereals and rice ^, as amended by Regulation (EEC) No 990/89 f) ; Whereas, so that the actual use of licences can be monitored better, the provision of Regulation (EEC) No 3719/88 on early submission of proof of release for free circulation should be made to apply ; Whereas it should be specified that reimbursement of the import duties collected on the basis of licences issued from 1 January 1989 onwards will be made in accordance with Council Regulation (EEC) No 1430/79 of 2 July 1979 on the repayment or remission of import or export duties (8) ; as last amended by Regulation (EEC) No 3799/86 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 967/89 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products covered by CN codes 0714 10 10, 0714 10 90 and 0714 90 10 and originating in certain third countries (3), as last amended by Regulation (EEC) No 3837/88 (4), and in particular Article 2 thereof, Whereas Article 9 (3) of Regulation (EEC) No 486/85 provides that yams and similar products originating in the African, Caribbean and Pacific States (ACP States) and in the overseas countries and territories (OCTs) are to be completely exempt from duties on import to the Community within the limit of an overall quantity of 10 000 tonnes per year ; whereas it also provides that the quantities originating in the abovementioned countries and territories are to be set against the quotas opened for imports of manioc and similar products originating in countries which are members or non-members of GATT, as the case may be, and that if these quotas are used up this must not prevent the import of 10 000 tonnes of products from the ACP countries and the overseas countries and territories ; Whereas the detailed rules for the application of such arrangements must relate essentially to the lodging of applications for import licences and their issue, and guarantee both the actual origin of the products and observance of the maximum quantity set by the Council ; whereas these detailed rules either supplement or derogate from, as the case may be, Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (*) or Commission Regulation (EEC) No 891 /89 of 5 April 1989 Article 1 For the purposes of Article 9 (3) of Council Regulation (EEC) No 486/85, import licences for products falling within CN codes 0714 10 91 and 0714 90 11 originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories shall be issued in accordance with this Regulation. Article 2 1 . A licence application may not relate to a quantity of more than 150 tonnes per individual applicant acting on his own behalf. 2. The licence application and the import licence shall contain in box 8 the name of the third country in which the product originates. The licence shall make it compulsory to import from that country. 3. The licence shall contain one of the following entries in box 20 : (') OJ No L 61 , 1 . 3 . 1985, p. 4. (2) OJ No L 103, 15. 4. 1989, p. 1 . ( «) OJ No L 94, 7. 4. 1989, p. 13. 0 OJ No L 106, 18 . 4. 1989, p. 26. (8) OJ No L 175, 12. 7. 1979, p. 1 . O OJ No L 352, 13 . 12. 1986, p. 19 . (3) OJ No L 43, 13. 2. 1987, p. 9 . 0 OJ No L 340, 10 . 12. 1988, p. 1 . 0 OJ No L 331 , 2. 12. 1988, p. 1 . 14. 6. 89 Official Journal of the European Communities No L 163/ 15  Producto ACP/PTU :  no hay lugar a exacciÃ ³n reguladora  apartado 3 del artÃ ­culo 9 y apartado 2 del artÃ ­ ­ culo 1 del Reglamento (CEE) n ° 486/85  debe presentarse EUR 1  AVS/OLT-produkt :  fritagelse for afgift  forordning (EÃF) nr. 486/85 : artikel 1 , stk. 2, og artikel 9, stk. 3  EUR 1 skal forelÃ ¦gges  Erzeugnis AKP/ULG : ' Freistellung von der AbschÃ ¶pfung  Verordnung (EWG) Nr. 486/85 : Artikel 1 Ab ­ satz 2 und Artikel 9 Absatz 3  EUR 1 vorzulegen  Ã Ã Ã ¿Ã Ã Ã ½ AKE/YXE :  Ã µÃ ¾Ã ±Ã ¯Ã Ã µÃ Ã · Ã Ã ·Ã  Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬Ã   Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã  486/85 : Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã ºÃ ±Ã ¹ Ã ¬Ã Ã ¸Ã Ã ¿ 9 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  3  Ã ½Ã ± ÃÃ Ã ¿Ã Ã ºÃ ¿Ã ¼Ã ¹Ã Ã ¸Ã µÃ ¯ Ã Ã ¿ EUR 1  ACP/OCTs product :  exemption from the levy  Regulation (EEC) No 486/85, Article 1 (2) and Article 9 (2)  EUR 1 to be presented  produit ACP/PTOM : which the application is lodged of the quantity to which the application relates, the origin of the product and the name of the applicant. 3. Not later than the second working day following the day on which the applications are lodged the Commission shall determine and inform the Member States by telex to what extent the licence applications are accepted. 4. Licences shall be issued subject to paragraph 3 on the third working day following the day on which the applications are lodged, in the case of applications notified in accordance with paragraph 2. 5. The licences issued shall be valid throughout the Community from the day of effective issue until the end of the second month following that date. However, they shall not be valid beyond 31 December of the year in which they are issued. Article 4 1 . Notwithstanding Article 12 of Regulation (EEC) No 891 /89, the amount of the security in respect of the import licence shall be ECU 0,5 per tonne. 2. In cases where, as a result of the application of Article 3 (3), the quantity for which the licence is issued is less than that for which it was applied for the amount of the security corresponding to the difference shall be released. 3. The fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88 shall not apply. Article 5 Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity released for free circulation may not be greater than that entered in boxes 17 and 18 of the import licence ; the figure 0 shall be entered for this purpose in box 19 of the licence. Article 6 Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. Article 7 In respect of products as referred to in Article 1 , originating in ACP countries/OCTs which are members of GAIT, imported on the basis of licences issued from 1 January 1989 until the date of entry into force of this Regulation, the importer concerned shall obtain reim ­ bursement of the import duties collected in accordance with Regulation (EEC) No 1430/79 . Member States shall notify the Commission before 30 September 1989 of quantities in respect of which duties have been reimbursed^ Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. exemption du prelevement  rÃ ¨glement (CEE) n0 486/85 : article 1 er para ­ graphe 2 et article 9 paragraphe 3  EUR 1 a presenter  prodotto ACP/PTOM :  esenzione dal prelievo  regolamento (CEE) n. 486/85 : articolo 1 , paragrafo 2 e articolo 9, paragrafo 3  EUR 1 deve essere presentato  Produkt ACS/LGO :  vrijstelling van heffing  Verordening (EEG) nr. 486/85 : artikel 1 , lid 2, en artikel 9, lid 3  EUR 1 over te leggen  produto ACP/PTOM :  isenÃ §Ã £o do direito nivelador  Regulamento (CEE) n? 486/85 : n? 2 do artigo 1 ? e n? 3 do artigo 9?  EUR 1 a apresentar Article 3 1 . Licence applications shall be lodged with the competent authorities of the Member States every Monday up to 1 p.m. and, if that day is not a working day, on the first working day following. 2. Member States shall notify the Commission by telex not later than 1 p.m. on the day following the day on No L 163/ 16 Official Journal of the European Communities 14. 6. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1989. For the Commission Ray MAC SHARRY Member of the Commission